Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 01, 2017

The Court of Appeals hereby passes the following order:

A18A0762. ROBERT ELIJAH WOOD v. THE STATE.

      In February 2016, Robert Elijah Wood entered an Alford1 plea to one count of
aggravated sexual battery. He was sentenced to life imprisonment, with the first 25
years to be served in prison and the remainder on probation. Wood did not file a
direct appeal. In September 2017, Wood filed a motion to vacate void sentence,
arguing that the trial court failed to sentence him to either a term of life imprisonment
or a split sentence as required under OCGA § 16-6-22.2 (c). The trial court denied the
motion. Wood then filed this direct appeal. We, however, lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once, as here, this statutory period expires, a trial court may modify only a void
sentence. Id. A sentence is void if the court imposes punishment that the law does
not allow. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). When a sentence
falls within the statutory range of punishment, it is not void and is not subject to
modification beyond the time provided in § 17-10-1 (f). See id.
      Here, Wood’s sentence is within the statutory range of punishment for
aggravated sexual battery. See OCGA § 16-6-22.2 (c) (“A person convicted of the
offense of aggravated sexual battery shall be punished by imprisonment for life or by
a split sentence that is a term of imprisonment for not less than 25 years and not
exceeding life imprisonment, followed by probation for life”); OCGA § 17-10-6.1 (b)

      1
          North Carolina v. Alford, 400 U.S. 25 (91 SCt 160, 27 LE2d 162) (1970).
(2) (E) (a defendant convicted of aggravated sexual battery faces a mandatory
minimum sentence of 25 years, unless sentenced to life imprisonment).
      Because Wood has not raised a colorable claim that his sentence is void, the
trial court’s denial of his motion is not subject to direct appeal. Accordingly, this
appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/01/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.